NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BERNARD L. WOODS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D18-62
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Bernard L. Woods, pro se.


PER CURIAM.

              Affirmed.



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.